 329 NLRB No. 4NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Baumgartner Masonry, LLC and Bricklayers & Al-lied Craftworkers District Council of Wisconsin,AFLŒCIO.  Case 30ŒCAŒ14633September 2, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS HURTGENAND BRAMEUpon a charge filed by the Union on February 25,1999, the General Counsel of the National Labor Rela-tions Board issued a complaint on April 30, 1999, againstBaumgartner Masonry, LLC, the Respondent, allegingthat it has violated Section 8(a)(1) and (5) of the NationalLabor Relations Act.  On May 12, 1999, the Respondent
filed an answer to the complaint.  By letter dated July 8,
1999, however, the Respondent notified the Region that
it was withdrawing its answer to the complaint.On July 19, 1999, the General Counsel filed a Motionfor Summary Judgment with the Board.  On July 21,1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.By letter to the Region of July 8, 1999, the Respondentwithdrew its answer to the complaint, with no furtherexplanation.  Such a withdrawal of an answer has the
same effect as a failure to file an answer, i.e., the allega-tions in the complaint must be considered to be true.1Accordingly, in light of the withdrawal of the Respon-dent™s answer to the complaint, and in the absence ofgood cause being shown otherwise, we grant the General
Counsel™s Motion for Summary Judgment.On the entire record, the Board makes the following                                                       1 See Maislin Transport, 274 NLRB 529 (1985).FINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in  Kaukauna, Wis-consin, has been engaged in the business of masonrycontracting.  During the past calendar year ending De-cember 31, 1998, a representative period, the Respon-dent, in conducting its operations, purchased and re-ceived products, goods, and materials at its facility val-ued in excess of $50,000 directly from suppliers locatedoutside the State of Wisconsin.  We find that the Re-spondent is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act and that
the Union is a labor organization within the meaning of
Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, as moreparticularly described in article III, section 3.1 of thecollective-bargaining agreement, the unit, constitute a
unit appropriate for purposes of collective-bargainingwithin the meaning of Section 9(b) of the Act:All employees in the classifications of work fallingwithin the jurisdiction of the union as defined in thisagreement.On August 19, 1998, the Respondent, an employer en-gaged in the building and construction industry grantedrecognition to the Union as the exclusive collective-bargaining representative of the unit without regard to
whether the majority status of the Union had ever been
established under the provisions of Section 9(a) of the
Act.  Such recognition has been embodied in a collec-tive-bargaining agreement, to which the Respondent be-came a signatory on August 19, 1998, which is effectivefor the period June 1, 1998, to May 31, 2002.Since August 19, 1998, the Union has been the desig-nated collective-bargaining representative of the unit andsince that time the Union has been recognized as the rep-resentative by the Respondent.On September 30, 1998, the Respondent informed theUnion that it was no longer a union contractor andthereby withdrew its recognition of the Union as the ex-clusive collective-bargaining representative of the unit.Since September 30, 1998, the Respondent has failed and
refused to continue in full force and effect all the terms
and conditions of the collective-bargaining agreement,
including, but not limited to, the following: failing to pay
its unit employees the wages provided in the collective-
bargaining agreement; failing to remit payments to bene-fit funds provided in the collective-bargaining agree-ment; and failing to process grievances as provided in thecollective-bargaining agreement.  These terms and con-ditions are mandatory subjects of bargaining. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has failed and refused to abide by the terms of the1998Œ2002 collective-bargaining agreement, by failing
and refusing to pay its unit employees the wages as pro-vided by the collective-bargaining agreement, by failingand refusing to remit payments to the benefits funds as
provided by the collective-bargaining agreement and by
failing to process grievance as provided by the collec-tive-bargaining agreement.  By this conduct, the Respon-dent has failed and refused to bargain collectively and ingood faith with the Union as the limited exclusive bar-gaining representative of its employees, and has therebyengaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(1) and (5) and Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent violated Section 8(a)(5) and(1) by failing to pay unit employees contractual wagesrates, we shall order the Respondent to make the unit
employees whole for any loss of earnings attributable to
its unlawful conduct.  Backpay shall be computed in ac-cordance with Ogle Protection Service, 183 NLRB 682(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interestas prescribed in New Horizons for the Retarded, 283NLRB 1173 (1987).In addition, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to make con-tractually required contributions to the benefits funds asprovided in the collective-bargaining agreement, we shallorder the Respondent to make whole its unit employeesby making all such delinquent contributions, including
any additional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn. 7(1979).  In addition, the Respondent shall reimburse unitemployees for any expenses ensuing from its failure to
make the required contributions, as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980), enfd.661 F.2d 940 (9th Cir. 1981), such amounts to be com-puted in the manner set forth in Ogle Protection Service,183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.1971), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).2Further, having found that the Respondent violatedSection 8(a)(5) and (1) by failing to process grievances                                                       2  To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer's delinquentcontributions during the period of the delinquency, the respondent will
reimburse the employee, but the amount of such reimbursement willconstitute a setoff to the amount that the respondent otherwise owes thefund.as provided in the collective-bargaining agreement, weshall order the Respondent to process grievances as re-quired by the 1998Œ2002 collective-bargaining agree-ment.ORDERThe National Labor Relations Board orders that theRespondent, Baumgartner Masonry, LLC, Kaukauna,Wisconsin, its officers, agents, successors, and assigns,
shall1.  Cease and desist from(a)  Failing and refusing to continue in full force andeffect all the terms and conditions of the 1998Œ2002collective-bargaining agreement with the Union.(b)  Failing and refusing, since September 30, 1998, topay unit employees contractual wages rates as providedin the 1998Œ2002 collective-bargaining agreement.(c)  Failing and refusing, since September 30, 1998, tomake contractually required contributions to the benefitsfunds provided in the 1998Œ2002 collective-bargaining
agreement.(d)  Failing and refusing, since September 30, 1998, toprocess grievances as provided in the 1998Œ2002 collec-tive-bargaining agreement.(e)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  Give full force and effect to the terms and condi-tions of its 1998Œ2002 collective-bargaining agreementwith the Union.(b)  Make the unit employees whole for any loss ofearnings attributable to its unlawful conduct, as set forthin the remedy section of this decision.(c)  Make the contractually required contributions tothe benefit funds, as set forth in the remedy section ofthis decision.(d)  Make whole its unit employees for any loss ofbenefits or expense ensuing from its failure to make thebenefit fund contributions from September 30, 1998, asset forth in the remedy section of this decision.(e)  Process grievances as required by the 1998Œ2002collective-bargaining agreement.(f)  Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(g)  Within 14 days after service by the Region, post atits facility in Kaukauna, Wisconsin, copies of the at-tached notice marked ﬁAppendix.ﬂ3  Copies of the notice,                                                       3  If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judg- BAUMGARTNER MASONRY, LLC3on forms provided by the Regional Director for Region30, after being signed by the Respondent™s authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since September30, 1998.(h)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  September 2, 1999John C. Truesdale,   ChairmanPeter J. Hurtgen,  MemberJ. Robert Brame III,  Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                                                        ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to continue in full forceand effect all the terms and conditions of our 1998Œ2002collective-bargaining agreement with the Union.WE WILL NOT fail and refuse to pay our unit employeescontractual wages rates as provided in the 1998Œ2002collective-bargaining agreement.WE WILL NOT fail and refuse to make contractually re-quired contributions to the benefits funds provided in the1998Œ2002 collective-bargaining agreement.WE WILL NOT fail and refuse to process grievances asprovided in the 1998Œ2002 collective-bargaining agree-ment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL continue in full force and effect all the termsand conditions of our 1998Œ2002 collective-bargainingagreement with the Union.WE WILL make our unit employees whole for any lossof earnings attributable to our unlawful conduct.WE WILL make the contractually required contributionsto the benefit funds.WE WILL make whole our unit employees for any lossof benefits or expense ensuing from  failure to make thebenefit fund contributions.WE WILL process grievances as required by the 1998Œ2002 collective-bargaining agreement.BAUMGARTNER MASONRY, LLC